
	
		III
		110th CONGRESS
		2d Session
		S. RES. 464
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2008
			Mr. Isakson (for himself
			 and Mr. Carper) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 1, 2008 as World
		  Friendship Day.
	
	
		Whereas it should be the goal of all Americans to promote
			 international understanding and good will;
		Whereas personal friendships among individual citizens can
			 foster greater understanding among nations and cultures;
		Whereas people all over the world have travelled or opened
			 their homes as hosts in order to promote international understanding;
		Whereas nonprofit organizations such as Friendship Force
			 International, which was founded in Atlanta, Georgia, in 1977, have helped to
			 promote such international exchanges;
		Whereas, today, there are more than 35,000 members of
			 Friendship Force International in 40 States and 58 foreign countries who are
			 building bridges across the cultural barriers that separate people; and
		Whereas, in order to celebrate on an annual basis the
			 cause of peace through international understanding, March 1, 2008 should be
			 recognized as World Friendship Day: Now, therefore, be it
		
	
		That the Senate—
			(1)honors those who
			 promote international understanding and good will in the world; and
			(2)designates March
			 1, 2008 as World Friendship Day, and asks people everywhere to
			 mark and celebrate the day appropriately.
			
